Plaintiff-appellee moves to dismiss appellant's bill of exceptions on the ground of vagueness and insufficiency. But two exceptions are contained in the bill, one of which is a general exception to an oral decision of the court below, and the other a like exception to the written decision. Both decisions contain a number of findings and conclusions of law. After the court had rendered its oral decision, defendant's counsel, Mr. Dwight, addressed the court, saying: "May we except your honor, and give a notice of appeal to the Supreme Court?" Following the filing of the written decision the defendant-appellant filed an exception in the following language: "Now comes John K. Jones, defendant above named, and hereby excepts to the Decision and Judgment of the Court heretofore filed herein." Neither of these exceptions called to the attention of the trial court, nor do they call to the attention of this court, any question upon which the trial court has erroneously ruled to the prejudice of the defendant-appellant. On authority of Fraga v. Portuguese Mut.Ben. Soc., 10 Haw. 128, 129 (see also Serrao v. Soares, 11 Haw. 284, 285; Saiki v. Lee Sing, 27 Haw. 399, 402-403; Yoshioka v.Shiraki, 29 Haw. 459, 463), the motion to dismiss must be granted.
The appeal is dismissed.